Case 3:20-cr-00155-S Document 29 Filed 03/23/21 Page1of1i PagelD 149

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA §
v. CRIM. ACTION NO. 3:20-CR-00155-8
ZAKIR. WYLE (01)

ORDER

The Court referred the request for revocation of Defendant’s Supervised Release to United
States Magistrate Judge David L. Horan for consideration. The Court has received the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge pursuant to its order
[ECF No, 27]. The Government filed objections [ECF No. 28], and the Court has made a de novo
review of those portions of the Findings, Conclusions, and Recommendation to which objections
were made. The Government’s objections are OVERRULED.

Is it therefore ORDERED that the United States Magistrate Judge’s Findings,
Conclusions, and Recommendation is ADOPTED as the opinion and findings of the Court. It is

further ORDERED that the Defendant be continued on his current conditions of release.

SO ORDERED.

SIGNED March 23, 2021.

 

 

UNITED STATES DISTRICT JUDGE

 

 
